DETAILED ACTION
Applicant's amendments and remarks, filed 8/31/21, are fully acknowledged by the Examiner. Currently, claims 1, 3-18, 20-21 are pending with claims 2 and 19 canceled, claim 21 new, and claims 1 and 20 amended. The following is a complete response to the 8/31/21 communication.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farin (6,197,026) in view of Malchano (US 2017/0020395), in further view of Cooper (US 2012/0010628).
Regarding claim 1, Farin teaches an instrument for thermal treatment of tissue, comprising: an instrument body that extends from a proximal end to a distal end (31), an electrode configured for application of an electric voltage (21), wherein in an area of the distal end at least one color mark is arranged on the instrument body (15). Farin is silent regarding a color of the color mark is selected such that it corresponds to a color of a tissue treated with a desired dosage and/or depth effect, the color of the at least one color mark is brown or brown-beige, and wherein the instrument body has at least one other color different from the color of the at least one color mark.
However, Malchano teaches detecting the color of a tissue to determine a desired dosage (par. [0125] imager detects color of tissue being treated to determine ablation of tissue is near completion), an automation of corresponding a color to a resultant tissue color. Malchano further teaches the color of tissue is brown (par. [0125]).
As corresponding a color to a tissue color treated with a desired dosage is known as in Malchano, one of ordinary skill in the art would look to a manual version of the automated color comparison to be done on Farin, especially since Farin teaches visually determining the marker as in col. 4, lines 28-34. It would have been obvious to one of ordinary skill in the art to modify Farin such that the color of the mark of Farin corresponds to color of tissue treated at a desired dosage, to know when to turn down energy being applied, as in Malchano. As the mark of Farin is manually viewed, this would allow for user control as opposed to an automatic function. It would have been obvious to one of ordinary skill in the art to make the color of the color mark brown, to correspond the color mark to match when tissue is treated to the desired effect. One of ordinary skill in the art would appreciate that in order for the color mark to be easily visible that the body would have a color different from the color mark.
Regarding claim 5, Farin teaches the at least one color mark is provided at a shell surface of the instrument body (15 on surface of 31 as in Fig. 6).
Regarding claim 6, Farin teaches wherein at least a section of the at least one color mark indicates a predetermined minimum distance from the distal end (15 indicates the depth of the probe as in col. 4, lines 28-33).
Regarding claim 7, Farin teaches an edge of the at least one color mark that is furthest away from the distal end indicates the predetermined minimum distance from the distance end (the band of 15 indicates the depth of the probe as in col. 4, lines 28-33).
Regarding claims 8-9, Farin teaches wherein the at least one color mark extends ina circumferential direction more than 50% and completely about a circumference of the instrument body, (15 fully extends about body 31).
Regarding claim 10, Farin teaches wherein the at least one color mark is spaced from an exit opening (15 spaced from opening 10).
Regarding claim 11, Farin teaches the at least one color mark is provided on an end piece of the instrument body, wherein the end piece includes an exit opening (15 on the distal end of 31 that extends beyond endoscope 3, distal end of 31 extending beyond the endoscope including an exit opening 10 in Fig. 6).
Regarding claim 12, Farin teaches wherein the instrument body is configured as an instrument hose (31 as a hose with gas conduit 9).
Regarding claim 13, Farin teaches wherein the instrument hose is configured to be guided through an operation channel of an endoscope (31 guided through endoscope 3 in a working channel 4).
Regarding claim 14, Farin teaches the instrument is configured for plasma treatment of tissue (1 and 2 work to result in plasma treatment).
Regarding claim 15, Farin teaches wherein a fluid channel is provided in the instrument body that is fluidically connected with an exit opening in an area of the distal end (opening 9), whereby the electrode is arranged inside the instrument body adjacent to the exit opening (Fig. 1, electrode 22 is adjacent opening 10).
Regarding claim 16, Farin teaches wherein the desired dosage corresponds to a thermal influence duration on the tissue (number of passes through tissue as in col. 4, lines 55-63).
Regarding claim 17, Farin teaches wherein the at least one color mark is visible from an exterior of the instrument body (15 visible on the exterior of 31).
Regarding claim 20, Farin is not explicit regarding wherein the at least one other color of the instrument body adjacent to the at least one color mark is darker than the color of the at least one color mark.
However, one of ordinary skill in the art would appreciate that in order for the color mark to be easily visible that the body would have a color different from the color mark. One of ordinary skill in the art would have looked at different colors to best optimize a color of the instrument body that would have allowed for best contrast visibility of the color mark, such as a darker color.
Regarding claim 21, Farin is not explicit regarding the instrument body has at least one other color different form the color of the at least one color mark.
However, Farin teaches the body of the device made of PTFE (31 made of PTFE). 
Cooper teaches PTFE as bright white, and that colorant can be added to a tubular body of PTFE (par. [0047]).
It would have been obvious to one of ordinary skill in the art to modify Farin with a color of the PTFE of Cooper, in order for the device to be easily visible during treatment that the device body would have a color different from the color mark and from tissue.
Claim 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farin in view of Malchano, in view of Cooper, in view of Van Den Bosch (US 2010/0273933).
Regarding claim 3, Farin is silent regarding the color of the at least one color mark is a RAL-color. However, Van Den Bosch teaches RAL colors are a well known color standard for selecting colors (par. [0040)).
It would have been obvious to one of ordinary skill in the art to select an RAL color as a color that is standardized, allowing for easy replication of the desired color.
Regarding claim 18, Farin is silent regarding the color of the at least one color mark is equivalent to a particular RAL-color.
However, Malchano teaches a detected color as brown as in par. [0125],
However, Van Den Bosch teaches RAL colors are a well known color standard (par. [0040]).
It would have been obvious to one of ordinary skill in the art to modify the combination to use a well known color standard, such as RAL colors. One of ordinary skill in the art would select a color within the RAL color range that best matches the target tissue color, such as brown as in Malchano, which can be determined through routine experimentation.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farin in view of Malchano, in view of Cooper, in view of Godara (US 2007/0203402).
Regarding claim 4, Farin is silent regarding the at least one color mark has a length of at least two mm. However, Godara teaches a marker that is about 2 mm wide (par. [0030] fiducial marker with 2 mm width). It would have been obvious to one of ordinary skill in the art to modify the marker of Farin to be 2 mm, as taught by Godara, in order to allow for visualization of the marker.
Response to Arguments
Applicant’s arguments, see the response, filed 8/31/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive. The combination does 
Applicant argues that one of ordinary skill in the art would not modify Farin with Malchano and arrive at the invention. Applicant argues on page 7 of the remarks that the marker rings of Farin do not have a particular color and would not permit a color comparison. However, as Farin in col. 4 lines 28-34 teaches a marker ring visible to measure the extent to which the probe is projecting from a working channel, there would be some color difference to be able to make that visual measurement. Applicant further argues on pages 8-9 that Malchano would not lead one of ordinary skill in the art to the claimed invention, as making manual an automated activity is not a rationale. However, one of ordinary skill in the art would appreciate that moving from automating a color comparison versus visually comparing color, especially since Farin already teaches visualizing a marker ring (col. 4 lines 28-34), would be apparent to one of ordinary skill in the art. As Malchano teaches color comparison for treated tissue, one of ordinary skill in the art would appreciate Applicant further argues that one of ordinary skill in the art would not modify the marker of Farin to be the color of treated tissue, as the marker would not be as visible when the tissue is treated. However, once tissue has been treated, it does not seem necessary see the extent of extension of the device, as treatment has been completed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794